Title: Jonathan Jackson to John Adams, 25 February 1785
From: Jackson, Jonathan
To: Adams, John


        
          Dear Sir
          London 25th Feby 1785—
        
        When I parted with you at Paris I flattered myself to have had the pleasure before this of seeing you here with Mrs Adams & your Family, but the hope of that is at an end while I remain in England, & I almost despair of any Good arising to our Country from the Gentn in our Commission coming here at all— such is the strange Blindness & Perversion of all ranks of People in this Country whom I meet or can hear the Sentiments of, & in an instance or two I feel

a Confidence of having obtained a knowledge of some of those who are high up in the Cabinet, that I begin to think the sooner we determine to treat them with perfect Slight if not with prohibition of Intercourse & absolute Exclusion from our Country, the sooner we shall convince them that we are not entirely useless to them, or what perhaps will answer as valuable a purpose convince ourselves we can do without them— Few expedients short of this, it appears to me will bring the People of this Kingdom to their Senses, & as the Experiment probably will deprive them of the peculiar advantages they might have derived from an early & liberal plan of Commerce & Intercourse with us, when brought to their Senses they will once more wonder how they could lose their Commerce with us, as before how they lost their Dominion over us—
        “Quos Deus vult perdere prius dementat” often occurs to my mind when I hear how stupidly even some sensible Men here talk upon the Subject of a Connection between them & America & the Inutility of any Convention for the purpose—
        As I was upon the Spot here I have been wishing that such a Convention might have taken place while I remained, & that if any Regulations had been come into particularly affecting the Commerce of our part of America, by early Advice to my friends there & Arrangements there or here I might have provided against any ill Effects, or profited of any Advantages resulting from such Regulations— Should a Treaty with this Country soon take place or whenever it does, such early Communications as you could give me of any Regulations talked of or concluded upon that would or would probably affect the Commerce of N Engld particularly would be very obliging as they would be very usefull to me— in requesting this I mean to ask nothing beyond what you shall think consistent with the strictest propriety & delicacy on your part— but after any thing of this kind is communicable Advice of it by the packet or any other early Oppy if it reaches one a month or only a week earlier than to others the advantage sometimes may be considerable—
        Your packets were all delivered to Capt Young’s bag— he has but lately gone— there is an Arrival this day from Boston Capt Deblois in the Medfd.  I have not learnt any thing new— in a week or two more Mr Tracy & I shall quit this place to make a few Excursions about the Country & cross to Ireland to embark from Cork for America which we hope to do by the middle of Aprl Any Commands of your’s meeting me there by that time, & they may be first directed here to the Care of Messrs Lane Son & Fraser, I shall with great pleasure

attend to— not hearing from your Son since our Departure from France I presume that he has given over thoughts of going to America this Spring at least by way of Ireland
        You will please to present my most respectfull Compliments & Mr Tracy desires his may be added to Mrs. & Miss Adams & to your Son—
        I remain with very great respect & esteem / Dear Sir / your freind & most obed Servt
        
          Jona Jackson
        
        
          PS— I have mentioned to Mr Storer the Oppy by Mr West that if he has received any Letters for you from Boston by the last Vessel he may forward them safely & without Expence— please to mention to Mr Adams that I have a late Letter from Miss A Quincy in which she enquires of Mrs Adams’ Health & her Family—
          please to present my Compliments to Mr Jefferson & Colo Humphreys & you will oblige me to thank the latter Gentleman for his Poem I received by Dr Bancroft—
        
      